Detailed Action
Summary
1. This office action is in response to the application filed on March 01, 2021. 
2. Claims 1-20 are pending and has been examined.
Notice of Pre-AIA  or AIA  Status
3. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
4. The drawings submitted on 03/01/2021 are acceptable
Information Disclosure Statement
5. The information disclosure statement (IDS) submitted on 03/01/2021  and 06/09/2021are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner. 
Specification
6. The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Objection 
7. Claims 10,13 and 20 are objected to because of the following informalities: 
Claim 10 recites “the first output voltage” in line 7. There is insufficient antecedent basis for this limitation.
Claim 13 recites “the switching of one or more switches” in line 2 . There is insufficient antecedent basis for this limitation.
 There is insufficient antecedent basis for this limitation.
Claim Rejection - 35 USC § 112 
8. The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 6 is objected to because of the following informalities:
Claim 6 recites "DC output voltage” in line 2. Since claim 1 recites first and second DC output voltage, it is not clear to which “DC output voltage” refer to.
Claim Rejections - 35 USC § 103
9. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7,11,13,14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ballantine “20120326668” in view of Kusch “20130307489”.
In re to claim 1 Ballantine disclose a  dual DC-DC converter comprising (FIG. 7C are a block diagram illustrating a switching system for supplying power to select an electric vehicle (EV) ) charging station : a first switch set (DC/DC charging converter 704) including a first high-side switch and configured to generate a first DC output voltage upon a first output node (a node connected between node F and EVCS 708A is equivalent to first output node and the voltage provided to EVCA 708A is equivalent to first voltage)  by selectively closing the first high-side switch to couple an input node (see Fig. 1A shows power module 104 has input node) having a DC input voltage (input voltage supply by power module 106. Furthermore, Fig.1A shows a power module having a DC input voltage)  to a first common node; a second switch set (Fig.7B shows a second DC/DC converter 706) including a second high-side switch and configured to generate a second DC output voltage upon a second output node (a node connected between node E and EVCS 708B and the voltage provided to EVCA 708B is equivalent to second voltage)  by selectively closing the second high-side switch to couple the input node to a second common node; and
 a mode switch (a combination of 718A switch, 718B switch and 719 )  configured to selectively couple the first output node to the second output node (a combination of 718A switch, 718B switch and 719 switches are configured to selectively  coupled between 708A and 708B EVCS  nodes).
Ballantine disclose the first and second switch set but fails having each set having high and low side switch and first and second common node.

Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to have modified the power supply system of Ballantine to include high and low side switch with common node as taught by Kusch in order to obtain to optimizing a total recharge time for multiple energy storage devices of an EV, accounting for life implications to the energy storage devices themselves (see parag.0010, lines 1-2).
In re to claim 2 Ballantine disclose (Figs. 7C and 7B ), wherein at least one of the first switch set (704) and the second switch set (706).
Ballantine disclose the first and second switch set but fails having includes a low-side switch configured to selectively couple a ground to a corresponding one of the first common node or the second common node. 
Kusch discloses Charging Multi-port Charger (Figs. 2-3 and 5) having a low-side switch configured to selectively couple a ground to a corresponding one of the first common node or the second common node (Figs. 2 and 3 shows multi-port charger 104/204/106/206/108/208 shows buck-boost modules having M1 M2 &M3 configure with high side & low side switch and a low-side switch configured to selectively couple a ground and Fig. 2 shows 104/106/108 are configured to connect the output energy ports 102/120/122 to the port unit 2&3 ).

In re to claim 3 Ballantine disclose (Figs. 7C and 7B ), wherein each of the switch sets (M1 M2 &M3) .
Ballantine disclose switch set but fails having are operated in an interleaved mode or multiphase mode.
Kusch discloses Charging Multi-port Charger (Figs. 2-3 and 5) are operated in an interleaved mode or multiphase mode (Figs. 2 shows multi-port charger 104/204/106/206/108/208 and the ESMS 100 may have modules therein configured to be interleaved in order to lower ripple current, see parag.0042,lines 1-5.).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to have modified the power supply system of Ballantine to include the system to operate in an interleaved mode as taught by Kusch in order to obtain to optimizing a total recharge time for multiple energy storage devices of an EV, accounting for life implications to the energy storage devices themselves (see parag.0010, lines 1-2).
In re to claim 4 Ballantine disclose (Figs. 7C and 7B ), disclose an output node (a node connected between node F and EVCS 708A and the voltage provided to EVCA 708A is equivalent to first voltage). 

Kusch discloses Charging Multi-port Charger (Figs. 2-3 and 5) a filter capacitor connected between a ground and one of the output nodes (Figs. 3 and 5 shows output capacitors configured to smooth the ripple and connected to the ground and  to the output node of the port 2 and port 3 respectively).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to have modified the power supply system of Ballantine to include the system filter capacitor connected between a ground and one of the output nodes as taught by Kusch in order to obtain to optimizing a total recharge time for multiple energy storage devices of an EV, accounting for life implications to the energy storage devices themselves (see parag.0010, lines 1-2).
In re to claim 5 Ballantine disclose (Figs. 7C and 7B ), one of the output node.
Ballantine disclose common node but fails having an inductor connected between one of the common node and a corresponding one of the output nodes.  
Kusch discloses Charging Multi-port Charger (Figs. 5) having an inductor connected between one of the common node and a corresponding one of the output nodes (multi-port charger 204/204/206 shows buck-boost modules having M1 M2 &M3 inductor connected between high and low side switch and output port 208/214)
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to have modified the power supply system of Ballantine to include inductor connected between one of the common node and a corresponding one of the output nodes as taught by Kusch in order to obtain to 
In re to claim 6 Ballantine disclose (Figs. 7C and 7B ), further comprising a controller (see parag.0090, lines 1-6) configured to control the DC output voltage (output voltage of 708 A7B of EVCS) and set by selectively asserting a control line associated with each of the high-side switches (FIG. 7C is a block diagram illustrating a switching system for providing power to selected electric vehicle (EV) charging stations according to an embodiment, see parag.0093).  
Ballantine disclose DC output voltage and selectively asserting  but fails having 
configured by controlling switching of the first high-side switch within the first switch set and by controlling switching the second high-side switch within the second switch set by selectively asserting a control line associated with each of the high-side switches (Figs.1 and 9 shows (ESMS) 100 that is controlled by a controller or computer 46. Furthermore, see Fig. 4 and parag.0049, 0050 and 0051, lines 1-10.)
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to have modified the power supply system of Ballantine to controlling switching of the first high-side switch within the first switch set and by controlling switching the second high-side switch within the second switch set by selectively asserting a control line associated with each of the high-side switches as taught by Kusch in order to obtain to optimizing a total recharge time for multiple energy storage devices of an EV, accounting for life implications to the energy storage devices themselves (see parag.0010, lines 1-2).
In re to claim 7 Ballantine disclose (Figs. 7C and 7B ), wherein the controller (see parag.0090, lines 1-6) is configured to assert a mode control line to selectively couple the first output node to the second output node (When the D nodes of switches 718A and B are connected to the respective A nodes of switches 718A and 718B, the charging DC/DC converters 704 and 706 supply power in parallel to EVCS 708A as previously described. When the D nodes of switches 718A and B are connected to the respective B nodes of switches 718A and 718B, the charging DC/DC converters 704 and 706 supply power to EVCS 708B in parallel as previously described. In each of these configurations, N power modules provide power to M EVCSs and N&gt;M. When the D node of switch 718A is connected to the A node of switch 718A and the D node of and 718B is connected to the B node of switch 718B, the charging DC/DC converter 704 supplies power to EVCS 708A and the charging DC/DC converter 706 supplies power to EVCS 708B. In this configuration, N power modules provide power to M EVCSs and N=M see parag.0095-0098. Examiner noted that selecting the charging DC/DC converter 704 supplies power to EVCS 708A and the charging DC/DC converter 706 supplies power to EVCS 708B is equivalent to assert a mode to selectively couple to output node).
In re to claim 11 Ballantine disclose (Figs. 7C and 7B ) output nodes (a node connected between node F and EVCS 708A  and  a node connected between node E and EVCS 708B).  
Ballantine disclose switch set but fails having are operated in an interleaved mode or multiphase mode.

Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to have modified the power supply system of Ballantine to include the system to a current provided to each of the output nodes not to exceed a predetermined current as taught by Kusch in order to obtain to optimizing a total recharge time for multiple energy storage devices of an EV, accounting for life implications to the energy storage devices themselves (see parag.0010, lines 1-2).
In re to claim 13 Ballantine disclose a (Figs. 7C and 7B), wherein changing at least one of the DC output voltages (The switches 718A and 718B may be operated independently to provide different configurations of power modules 106 and EVCSs 708A and 708B) includes changing the switching of one or more switches within a first switch set (704) coupled to the first output node (a node connected between node F and EVCS 708A is equivalent to first output node) or changing the switching of one or more switches within a second switch set (706) coupled to the second output node (a node connected between node E and EVCS 708B is equivalent to second output node). 

Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to have modified the power supply system of Ballantine to include high and low side switch with common node as taught by Kusch in order to obtain to optimizing a total recharge time for multiple energy storage devices of an EV, accounting for life implications to the energy storage devices themselves (see parag.0010, lines 1-2).
In re to claim 14 Ballantine disclose a (Figs. 7C and 7B), wherein changing at least one of the DC output voltages includes balancing a charge level of a first battery (EVCSs 708A ) connected to the first output node with a charge level of a second battery (EVCSs 708B) connected to the second output node (the switches 718A and 718B may be operated independently to provide different configurations of power modules 106 and EVCSs 708A and 708B. Furthermore, the charging of battery modules may be halted and batteries briefly discharged in order to fully balance the charge of the battery modules., see parg.0147, lines 1-2). 
In re to claim 16 Ballantine disclose a (Figs. 7C and 7B) comprises an output node  (a node connected between node F and EVCS 708A and node E and EVCS 708B).
Ballantine disclose an output node but fails having an inductor connected between the first common node and a corresponding one of the output nodes, and another inductor 
Kusch discloses Charging Multi-port Charger (Figs. 2-3 and 5) an inductor connected between the first common node and a corresponding one of the output nodes (Figs.2 and 5-6 shows that M1 202 comprises an upper, lower switch and an inductor connected on common node and an inductor coupled to port1 208 thru switch K1 ) and another inductor connected between the second common node (Fig. 2 and 5-6 shows M2 204 comprised and upper switch , lower switch and an inductor coupled to port1 208 thru switch K3 ) and a corresponding one of the output nodes and another inductor connected between the second common node (Fig. 2 and 5-6 shows module M2 inductor coupled to the output nodes 102,114 and 118)
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to have modified the power supply system of Ballantine to include an inductor connected between the first common node and a corresponding one of the output nodes, and another inductor connected between the second common node and a corresponding one of the output nodes as taught by Kusch in order to obtain to optimizing a total recharge time for multiple energy storage devices of an EV, accounting for life implications to the energy storage devices themselves (see parag.0010, lines 1-2).
In re to claim 17 Ballantine disclose a (Figs. 7C and 7B), wherein the DC input voltage has a voltage (power modules 106 that supply power to a DC bus 112)
 Ballantine disclose DC input voltage has voltage but fails input voltage has a voltage of 400 to 600 VDC.

Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to have modified the power supply system of Ballantine to include input voltage has a voltage of 400 to 600 VDC as taught by Kusch in order to obtain to optimizing a total recharge time for multiple energy storage devices of an EV, accounting for life implications to the energy storage devices themselves (see parag.0010, lines 1-2).
In re to claim 18 Ballantine disclose a (Figs. 7C and 7B) wherein the first switch set (DC/DC charging converter 704) includes a first high-side switch configured to selectively couple an input node having a DC input voltage (Figs. 1 shows a power module having an input voltage)  to the first common node; and wherein the second switch (Fig.7B shows a second DC/DC converter 706) set includes a second high-side switch configured to selectively couple the input node to the second common node.  
Ballantine disclose the first and second switch set but fails having each set having high and low side switch and first and second common node.

Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to have modified the power supply system of Ballantine to include high and low side switch with common node as taught by Kusch in order to obtain to optimizing a total recharge time for multiple energy storage devices of an EV, accounting for life implications to the energy storage devices themselves (see parag.0010, lines 1-2).
In re to claim 19 Ballantine disclose (Figs. 7C and 7B ), wherein each of the switch sets (M1 M2 &M3) .
Ballantine disclose switch set but fails having are operated in an interleaved mode or multiphase mode.
Kusch discloses Charging Multi-port Charger (Figs. 2-3 and 5) are operated in an interleaved mode or multiphase mode (Figs. 2 shows multi-port charger 104/204/106/206/108/208 and the ESMS 100 may have modules therein configured to be interleaved in order to lower ripple current, see parag.0042,lines 1-5.).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to have modified the power supply system of Ballantine to include the system to operate in an interleaved mode as taught by Kusch in order to obtain to optimizing a total recharge time for multiple energy storage 
In re to claim 20 Ballantine disclose a (Figs. 7C and 7B), wherein the DC input voltage has a voltage (power modules 106 that supply power to a DC bus 112)
 Ballantine disclose DC input voltage has voltage but fails input voltage has a voltage of 400 to 600 VDC.
Kusch discloses Charging Multi-port Charger (Figs. 2-3 and 5) an inductor connected between the first common node and a corresponding one of the output nodes (the input voltage can range from typical single phase voltages (110V/120V), to 208V/240V and up to 400V or even higher (level 1 . . . 4). The highest currently specified voltage is 400V for rapid DC charging, however with proper selection of ESMS components, up to 480V single or 3-phase AC or even 600 V DC can be utilized to provide higher level of charging for shorter time duration (i.e., fast charging), see parag.0044, lines 1-7. Examiner noted that even higher applies to 600VDC)
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to have modified the power supply system of Ballantine to include input voltage has a voltage of 400 to 600 VDC as taught by Kusch in order to obtain to optimizing a total recharge time for multiple energy storage devices of an EV, accounting for life implications to the energy storage devices themselves (see parag.0010, lines 1-2).
Claim Rejections - 35 USC § 102
10. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 8-10,12 and 15 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Ballantine “20120326668”.   
In re to claim 8 Ballantine disclose A battery charger comprising (FIG. 7C are a block diagram illustrating a switching system for supplying power to select an electric vehicle (EV) ) charging station): a first switch set (DC/DC charging converter 704 ) configured to control a first DC output voltage on a first output node (a node connected between node F and EVCS 708A  is equivalent to first output node and the voltage provided to EVCA 708A is equivalent to first voltage)  and to control a rate of charge into a first battery connected thereto (DC/DC charging converter 704  is configured to provide charge to 708A EVCS); 
a second switch set (Fig.7B shows a second DC/DC converter 706) configured to control a second DC output voltage on a second output node and to control a rate of charge into a second battery connected thereto (a node connected between node E and EVCS 708B is equivalent to second output node and the voltage provided to EVCA 708B is equivalent to second voltage) ;

In re to claim 9 Ballantine disclose a (Figs. 7C and 7B), further comprising: a controller (the operation of switches 705A, B and C may be controlled by a controller such that the connection of a high voltage EV 716 to the output of EVCS 708A and 708B, see parg.0090,lines 1-5) configured to assert a mode control line to cause the mode switch to be in the conductive mode (see parag.0095-0098); and wherein the controller is configured to assert the mode control line in response to a difference between the first DC output voltage and the second DC output voltage being within a predetermined threshold (see parag.0095-0098. Furthermore, in an alternative embodiment, the DC/DC charging converters 704 and 706 may be set at different set-points to allow the amount of charging power from each power module 106 to be differentially defined. The EVCS 708A supplies DC power, such as, for example, 600 VDC, to charge a battery of an electric vehicle 714., see parg.0084-85, lines 1-2. Examiner noted that the output voltage provided to the 708B is set at different set-points than 708A).
In re to claim 10 Ballantine disclose a method of operating a dual DC-DC converter comprising (FIG. 7C are a block diagram illustrating a switching system and method for supplying power to select an electric vehicle (EV) charging station): generating a first DC output voltage (voltage provide to EVCS 708A) upon a first output node switching a DC input voltage (a node connected between node F and EVCS 708A  is equivalent to first output node provided by input voltage power module 106); 
generating a second DC output voltage (voltage provide to EVCS 708B)  upon a second output node by switching the DC input voltage; and coupling the first output node to the second output node (a node connected between node E and EVCS 708B  is equivalent to second output node provided by input voltage power module 106); 
with a mode control switch (a combination of 718A switch, 718B switch and 719 ) to cause the second output voltage to be equal to the first output voltage (When the D node of switch 718A is connected to the A node of switch 718A and the D node of and 718B is connected to the B node of switch 718B, the charging DC/DC converter 704 supplies power to EVCS 708A and the charging DC/DC converter 706 supplies power to EVCS 708B. In this configuration, N power modules provide power to M EVCSs and N=M, see parag.0097, lines 1-7 and parag.0098, lines 1-7. Furthermore, Thus, as described above, in some configurations of the system, N can equal to M, while in other configurations N may be greater than or less than M, see parag.0098, lines 1-2). 
 In re to claim 12 Ballantine disclose a (Figs. 7C and 7B), further comprising changing at least one of the DC output voltages on at least one of the output nodes until the DC output voltages are within a predetermined voltage difference from one another (The switches 718A and 718B may be operated independently to provide different 
In re to claim 15 Ballantine disclose a (Figs. 7C and 7B),, wherein the coupling the first output node (a connection node between F node and EVCSs 708A)  to the second output node (a connection node between E node and EVCSs 708B) is performed in response to the DC output voltages being within the predetermined voltage difference from one another ( In an alternative embodiment, the DC/DC charging converters 704 and 706 may be set at different set-points to allow the amount of charging power from each power module 106 to be differentially defined. The EVCS 708A supplies DC power, such as, for example, 600 VDC, to charge a battery of an electric vehicle 714., see parg.0084-85, lines 1-2. Examiner noted that the output voltage provided to the 708B is set at different set-points than the voltage provided to the 708A).
Examiner Notes
11. Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as 
Contact Information
12. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sisay Tiku whose telephone number is (571) 272-6898. The examiner can normally be reached on Monday to Friday between 8:30AM-5:30PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tran, Thienvu Vu can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/SISAY G TIKU/Primary Examiner, Art Unit 2839